Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacques Etkowicz on 15 November 2021.

The application has been amended as follows: 
	IN THE CLAIMS
	Claim 8 was replaced by the following:
	--8. 	An airway device, comprising:
a main housing provided with a suction port and a blow port;
an air passage formed of a light transmissive material, having a cylindrical shape, and having an inner circumferential surface defining an air flow path from the suction port to the blow port; and

wherein the air passage is provided with: an upstream-side opening, a downstream-side opening, and a connection wall connecting the upstream-side opening to the downstream-side opening, 
wherein the lighting unit comprises a cover disposed at an outer peripheral position of the light emitting element straddling between the upstream-side opening and the downstream-side opening, and
wherein the cover is configured to reflect, between the upstream-side opening and the downstream-side opening, a light emitted from the light emitting element straddling between the upstream-side opening and the downstream-side opening.--

Claim 12 was replaced by the following:
--12. 	An airway device, comprising:
a main housing provided with a suction port and a blow port; 
an air passage having a cylindrical shape, formed of a light transmissive material, and having an inner circumferential surface defining an air flow path from the suction port to the blow port, the air passage being provided with: an upstream-side opening, a downstream-side opening, and a connection wall connecting the upstream-side opening to the downstream-side opening, the upstream-side opening of the air passage is located outside the main housing, and a flange member extends from the upstream-side opening towards an outer circumference side; and 

wherein the lighting unit further comprises a cover disposed at an outer peripheral position of the light emitting element straddling between the upstream-side opening and the downstream-side opening, and 
wherein the cover is interposed between the light emitting element and the connection wall, and the cover is configured to reflect, between the upstream-side opening and the downstream-side opening, a light emitted from the light emitting element.--

	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art was Tian shown in prior office action.  The most reasonable interpretation for Tian for the location of cover is that the cover is located at the upstream-side opening of the air passage.  If Tian were to be modified to move the cover to a location between the upstream-side and the downstream-side of the connection wall, it would teach away from Tian’s invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KO-WEI LIN/Examiner, Art Unit 3762                 

/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762